DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 7,125,021) in view of US 6,550,785 to Rohm. (Hereinafter, Patent ‘785).
Regarding claim 1, Tan discloses a novel drill chuck, comprising, a nut 3, a clamping jaw 4 connected with the nut via a threaded connection; a rotary sleeve directly connected with or connected with the nut through a connecting structure 2 (a nut jacket); a drill body comprising: an inclined clamping jaw hole 1-7 (Fig. 9c) for the clamping jaw to slide back and forth along the clamping jaw hole; and a middle step 1-1, 1-4; a ring of steel balls 7 (col. 4 lines 23-27) cushioned around the drill body at a back 
Tan does not disclose the balls are disposed within a ring frame. Patent ‘785 discloses a chuck 1 including a roller bearing 14 comprised of balls 16 received in a cage 15 on a support washer 16. (It is inherent that the cage 15 is a ring frame.) The washer itself is bearing on an axially forwardly directed shoulder 13 of a body 2 of the chuck. An actuating ring 10 (a nut) bears axially forward directly on a front groove 11 of the chuck boy and axially backward via the roller bearing. (Fig. 1, col. 3 lines 47-51) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of the steel balls of Tan to be disposed within a ring frame as taught by Patent ‘785 to assemble the ring of the balls to the chuck more simply and quickly.
Tan as modified does not disclose the (spring) washer is metal. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a washer made of metal (e.g., a spring steel), since it has been held to be within the general skill of a worker in the art to select a 
Regarding claim 2, Tan in view of Patent ‘785 discloses the bent portion is engaged with a support structure 1-4 (a local carrying shoulder of the body) at the rear thereof, the portion comprises a steel ball support portion, and the ring of steel balls is cushioned on the steel ball support portion. (Fig. 1b, col. 4 lines 23- col. 5 line 10)
Regarding claim 3, Tan in view of Patent ‘785 discloses the forward curved steel ball support portion is on the periphery of the support surface. (Fig. 1c)
Regarding claim 4, Tan in view of Patent ‘785 discloses the support surface A, B mates with the middle step (1-1, 1-4) of the drill body.
Regarding claim 5, Tan in view of Patent ‘785 discloses at least most of the forward curved portion is overhung on the drill body. (Fig. 1c)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of US Patent ‘785, and further in view of Rohm (US 6,889,986).
Regarding claim 6, Tan disclose the metal washer is axially fixe to the drill body. (Figs. 1a-1b) Tan in view of Patent ‘785 does not disclose the metal washer is both axially and rotational fixed to the drill body. 
Rohm discloses a chuck 1 including a chuck body 2, three guide passages 4 receiving jaw 5, and a tightening nut 9 threadly connected with the jaws to open and close the jaws. The chuck further comprises a spring washer 13. The spring washer has bumps or tabs (17) projecting radially inward from the washer and fitted into complementary shaped pockets 16 formed in the body 2 for rotationally lock the spring .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722